PRITCHARD, Judge,
concurring in result.
At the time of the trial herein, May 29, 1985, the minor son, born of the marriage of the parties, was just a little over one year and four months old.
The mother admitted that she had sexual relations with another man on one occasion only when she spent the night with him before the dissolution proceedings were begun. On that night, she had delivered the son to his grandparents, so he was clearly not present during that assignation. The mother denied that she had sexual relations with the man after that first incident. All that the evidence shows is that the mother dated occasionally on weekends after the dissolution proceedings were done. There is no evidence at all that any extra-marital conduct (if that term means extra-marital sexual conduct) was carried on in the presence of the child. That finding of the court is not supported by any evidence, and thus cannot serve as a basis for award of custody-
The evidence, however, is that the child would be cared for in the father’s parents’ three bedroom trailer home by the father’s mother, a pastor’s wife, or by the father’s little sister, while he was at work. In contrast, the mother offered no evidence of what kind of facilities she would have avail*870able to care for the child. She resides in Liberty, Missouri, but must travel to Olathe, Kansas, each day where she is employed. Presumably, the child would be left with a baby sitter while she is at work. It would, therefore, seem to be in the best interests of the child that he be cared for in the home of his relatives, and for this reason, I concur in the result.